COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Jose Martinez,                                §              No. 08-17-00165-CR

                        Appellant,              §                 Appeal from the

  v.                                            §           County Court at Law No. 1

  The State of Texas,                           §            of El Paso County, Texas

                         State.                 §              (TC# 20160C07540)

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief

until February 18, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 18,

2018.

        IT IS SO ORDERED this 22nd day of January, 2018.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.